NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NATALYA HAMPEL,
Plaintiff-Appello:nt,
V.
UNITED STATES,
Defendant-Appellee.
201 1-5068 .
Appea1 from the United States C0urt of Fede1‘al
CIaims in case no. 10-CV-542, Judge EdWard J. Damich.
ON MOTION
ORDER
The United States moves out of time for a 14-day ex-
tension 0f time, until May 24, 2011, to file its informal
brief
Upon consideration thereof
IT ls ORDERED THAT:

HAMPEL v. US 2
The motion is granted
FOR THE COURT
MAI 1 6 2011 131 Jan H@rba1y
Date Jan Horba1y
Clerk
cc: Nata1ya Hampel
MattheW F. Scarlato, Esq. » F
I.S. COURT  FOR
52 1 T|'lE FEDERA!. C|RCUfl'
|*1AY~1=5 2011
.|AlHDRBA|.Y
t CLEII{
lo